Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 30, 2015

                                     No. 04-14-00820-CV

                            Buddy CASTEEL and Jaret B. Casteel,
                                       Appellant

                                               v.

                              Amelia STAYTON and Ray Baugh,
                                        Appellees

                   From the 38th Judicial District Court, Real County, Texas
                               Trial Court No. 2014-3228-DC
                          Honorable Watt Murrah, Judge Presiding


                                        ORDER

       On December 9, 2014, the district clerk filed a notice of late clerk’s record. The clerk’s
record was subsequently filed on December 16, 2014. The notice of late clerk’s record is
MOOT.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court